Case 2:21-cv-12131-LJM-APP ECF No. 1-2, PageID.10 Filed 09/13/21 Page 1 of 16




               Exhibit A
              Case 2:21-cv-12131-LJM-APP ECF No. 1-2, PageID.11 Filed 09/13/21 Page 2 of 162021-002941-NO
FILED by Macomb County Circuit Court
    8/11/2021                                                                                                                                                      MANSOOR,RONZA •

                                                                         Original- Court                                            2nd copy- Plaintiff
        Approved, SCAO                                                   1st copy - Defendant                                       3rd copy - Return
             STATE OF MICHIGAN                                                                                                             CASE NO.
                        JUDICIAL DISTRICT
                   16th JUDICIAL CIRCUIT                                     SUMMONS                                          2021-002941-NO
                        COUNTY PROBATE
     Court address                                                                                                                              Court telephone no.
     40 N. MAIN STREET,MT.CLEMENS, MI                                                                                                          (517)546-9816
      Plaintiff's name(s), address(es), and telephone no(s).                                Defendant's name(s), address(es), and telephone no(s).
      RONZA MANSOOR                                                                         SPEEDWAY,LAX,a Foreign Limited Liability Company




      Plaintiff's attorney, bar no., address, and telephone no.
      BRIAN L. FANTICH (P60935)
      CARRA J. STOLLER(P64540)
      ADAM J. GANTZ(P58558)
      30903 NORTHWESTERN HWY.,STE. 270
      FARMINGTON HILLS, MI 48334
      Instructions: Check the items below that apply to you and provide any required information. Submit this form to the court clerk along with your complaint and,
      if necessary, a case Inventory addendum (form MC 21). The summons section will be completed by the court clerk.

      Domestic Relations Case
      El There are no pending or resolved cases within the jurisdiction of the family division of the circuit court involving the family or
      family members of the person(s) who are the subject of the complaint.
     0There is one or more pending or resolved cases within the jurisdiction of the family division of the circuit court involving
      the family or family members of the person(s) who are the subject of the complaint. I have separately filed a completed
      confidential case inventory (form MC 21) listing those cases.
     0It is unknown if there are pending or resolved cases within the jurisdiction of the family division of the circuit court involving
      the family or family members of the person(s) who are the subject of the complaint.

     Civil Case
     0This is a business case in which all or part of the action Includes a business or commercial dispute under MCL 600.8035.
        MDHHS and a contracted health plan may have a right to recover expenses in this case. I certify that notice and a copy of
        the complaint will be provided to MDHHS and (if applicable)the contracted health plan in accordance with MCL 400.106(4).
     El There is no other pending or resolved civil action arising out of the same transaction or occurrence as alleged in the
        complaint.
     0A civil action between these parties or other parties arising out of the transaction or occurrence alleged in the complaint has

         been previously filed in        El this court,     0                                                                                  ......ssCourt,
                                                                                                                                                     Co , where

         it was given case number                                           and assigned to Judge
                                                                                                                                                    0 F 4f4 .to.
         The action 0remains 0is no longer pending.
                                                                                                                                               e   **************
                                                                                                                                       ;(-)                       iss
     Summons section completed by court clerk.                              SUMMONS                                                        I ,
                                                                                                                                        :
      NOTICE TO THE DEFENDANT: In the name of the people of the State of Michigan you are notified:
                                                                                                                 ,     .........
                                                                                                                          4.1_ • -
      1. You are being sued.                                                                                          0F
     2. YOU HAVE 21 DAYS after receiving this summons and a copy of the complaint to file a written answer Vt6141*.ecourt and
         serve a copy on the other party or take other lawful action with the court(28 days if you were served by mail or you were
         served outside this state).
     3. If you do not answer or take other action within the time allowed, judgment may be entered against you for the relief
         demanded in the complaint.
     4. If you require special accommodations to use the court because of a disability or if you require a foreign language interpreter
         to help you fully participate in court proceedings, please contact the court immediately to make arrangements.
     Issue date 08/11/2021            Expiration date'             Court clerk
                                                       1 1/10/2021
     *This summons is invali unless served on or .efore its expiration date. This document m       e sea ed       the seal of the court.
                                                                                                      /5/ ANTHONY 0. FbRUNI
                                                                                                                                                                        01/12/2021
     mc 01 (9/19) SUMMONS                                                                     MCR 1.1-09M1,41C-cR-27/02(B), MCR 2.103, MCR 2.104, MCR 2.105
        Case 2:21-cv-12131-LJM-APP ECF No. 1-2, PageID.12 Filed 09/13/21 Page 3 of 16

                                                                                                                   SUMMONS
                                                    PROOF OF SERVICE                                    Case No.
TO PROCESS SERVER:You aro to serve the summons and complaint not later than 91 days from the date of filing or the date
of expiration on the order for second summons. You must make and file your return with the court clerk. If you are unable to
complete service you must return this original and all copies to the court clerk.

                                      CERTIFICATE / AFFIDAVIT OF SERVICE / NONSERVICE
                0 OFFICER CERTIFICATE                             OR          0 AFFIDAVIT OF PROCESS SERVER
I certify that I am a sheriff, deputy sheriff, bailiff, appointed    Being first duly sworn, I state that I am a legally competen
court officer, or attorney for a party(MCR 2.104[A][2)),             adult, and I am not a party or an officer of a corporate
and that: (notarization not required)                                party(MCR 2.103[A]), and that: (notarization required)

0I served personally a copy of the summons and complaint,
0I served by registered or certified mail(copy of return receipt attached)a copy of the summons and complaint,

together with
                List all documents served with the summons and complaint
                                                                                                                        on the defendant(s):
Defendant's name                                 Complete address(es) of service                                        Day, date, time




0I have personally attempted to serve the summons and complaint,together with any attachments, on the following defendant(s)
   and have been unable to complete service.
Defendant's name                                 Complete address(es) of service                                        Day, date, time




I declare under the penalties of perjury that this proof of service has been examined by me and that its contents are true to the
best of my information, knowledge, and belief.
Service fee          Miles traveled Fee                                     Signature
                                    Is
Incorrect address fee Miles traveled Fee            TOTAL FEE               Name (type or print)

                                   Is
                                                                            Title
Subscribed and sworn to before me on                                                                                       County, Michigan.
                                             Date
My commission expires*                                         Signature:
                            Date                                            Deputy court clerk/Notary public
Notary public, State of Michigan, County of

                                            ACKNOWLEDGMENT OF SERVICE
I acknowledge that I have received service of the summons and complaint, together with
                                                                                                          Attachments
                                                         on
                                                              Day, date, time
                                                                   on behalf of
Signature
             Case 2:21-cv-12131-LJM-APP ECF No. 1-2, PageID.13 Filed 09/13/21 Page 4 of 162021-002941-NO
FILED by Macomb County Circuit Court
     8/11/2021                                                                                                                         MANSOOR,RONZA.




                                                              STATE OF MICHIGAN
                                   IN THE CIRCUIT COURT FOR THE COUNTY OF MACOMB
                 RONZA MANSOOR,
                                 Plaintiff,
                                                                                   Case No. 2021-002941-NO
                                                                                   Hon. RICHARD L. CARETTI
                 SPEEDWA Y, LLC, a Foreign
                 Limited Liability Company
                          •      Defendant.
             LAW OFFICE OF KELMAN & FANTICH
             BRIAN L. FANTICH P60935 ,
             CARRA J. STOLLER(P64540)
             ADAM J. GANTZ(P58558)
             Attorney for Plaintiff
             30903 Northwestern #270
             Farmington Hills, MI 48334
            (248)855-0100
             FAX (248)855-3557


                        There is no other civil action between these parties arising out of the same transaction or occurrence as
                        alleged in this complaint pending in this court,nor has any such action been previously filed and dismissed
                        or transferred after having been assigned to a judge, nor do 1 know of any other civil action, not between
                        these parties, arising out of the same transaction or occurrence as alleged in this complaint that is either
                        pending or was previously filed and dismissed, transferred, or otherwise disposed of after having been
                        assigned to a judge in this court.


                                                                   COMPLAINT
                       NOW COMES the above named Plaintiff, by and through her attorneys,THE LAW OFFICE
                 OF KELMAN & FANTICH,and complaining against the Defendant herein, says:
                        1. That the Plaintiff is a resident of the City of Shelby Twp., County of Wayne, State of
                 Michigan.
                       2. That the Defendant, SPEEDWAY,LLC,a Foreign Limited Liability Company,is doing
                 business located at 40500 VanDyke Ave.,in the City ofSterling Heights, County ofMacomb,State
             of Michigan, and having a resident agent being The Corporation Company,40600 Ann Arbor Rd.,
             Ste. 201, Plymouth, MI 48170.

                       3. That the amount in controversy in this matter is in excess of Twenty Five Thousand
            ($25,000.00) Dollars exclusive of costs, interest and attorney fees. ,
Case 2:21-cv-12131-LJM-APP ECF No. 1-2, PageID.14 Filed 09/13/21 Page 5 of 16




        4. That on or about September 2, 2018, Plaintiff was a business invitee at Defendant's
establishment owned,operated and maintained by Defendant located at 40500 VanDyke Ave.,in the
City of Sterling Heights, County of Macomb, State of Michigan, and was a business invitee on
Defendant's premises when she was severely injured when suddenly without any warning due to
Defendant's employees, agents, representatives and servants active negligence, negligence and
negligent repairs Plaintiff was over come by hazardous gas (gas fumes/chemicals) which was
defective causing the gas to violently spill onto Plaintiff's eyes/face/body causing Plaintiffto sustain
serious and disabling injuries more fully set forth herein.
        5.     That at the time, place and location aforesaid, it was the duty of the Defendant
through its agents, servants and/or employees, to exercise all due care and diligence for the safety
of Plaintiff and for all other persons lawfully upon said premises, and in particular to exercise said
due care and diligence to keep and maintain said premises in a reasonably safe condition for Plaintiff
and all other persons lawfully upon Same, and to remove said defect from the premises, in
accordance with the laws of the State of Michigan,the Ordinances of the City of Sterling Heights,
County of Macomb, State of Michigan and the Rules of the Common Law.
        6.     That disregarding said duties, the Defendant, through its agents, servants and/or
employees,failed to exercise reasonable and ordinary care and diligence in the maintenance ofsaid
premises in the following manner,to-wit: failed to keep and maintain said premises in a reasonably
safe manner; carelessly and negligently allowed and permitted said defect to remain in said area
where business invitees would come into contact with it; and carelessly and negligently allowed the
area to remain defective and in an unsafe condition for an unreasonable length oftime so that, as a
direct result of the negligence ofthe Defendant,she was caused to be injured and sustained serious
and disabling injuries.
        7.     That Defendant is responsible for the active negligence ofits agents, servants and/or
employees under the doctrine of respondeat superior and is also liable for the injuries sustained by
Plaintiff.

                                                  2
Case 2:21-cv-12131-LJM-APP ECF No. 1-2, PageID.15 Filed 09/13/21 Page 6 of 16




        8.     That Defendant under a separate and distinct duty owed to Plaintiffis responsible for
the active negligence of its employees and is liable to Plaintifffor the injuries sustained to her.
        9.     That Defendant had possession and control over the premises where this incident
occurred.
        10.    That Defendants under a separate and distinct duty owed to Plaintiffs Defendants
• negligently performed their respective obligations-duties to the detriment of Plaintiff under the
contract causing severe and disabling injuries giving rise to tort liability.
        1 1.   That Defendants under a separate and distinct duty owed to Plaintiff Defendants
through their respective active negligence created a new hazard altering the premises which posed
an unreasonable risk of harm to the detriment of Plaintiff causing severe and disabling injuries.
        12.    That Defendant,through its agents,servants and/or employees, was guilty ofone or
more of the following negligent acts and omissions in violation of its duty to Plaintiff:
        a.     Permitted said defect where customers were expected to traverse,although Defendant
               knew,or in the exercise ofreasonable care and diligence should have known,of the
               dangerous condition thereof;
        b.     Permitted a dangerous condition to exist on said premises and allowed and permitted
               said premises,to remain in an unsafe condition, although Defendant knew,or in the
               exercise ofreasonable care and diligence, should have known thereof;
        c.     Failed to inspect and remove the defective gas pump or in the alternative, to give
               adequate notice or a warning to Plaintiffand other persons lawfully on said premises
               of the dangerous condition thereof, although Defendant knew of or, in the exercise
               of reasonable care and diligence, should have known of the dangerous condition
               thereof.
        d.     Negligently hiring employees, representatives, agents and servants who are
               ineffectively trained to repair, inspect, and replace the gas pump.
        13.    That in the happening ofthe aforesaid accident,Plaintiff was not guilty ofnegligence
or comparative negligence or contributory negligence but that as a direct and proximate result ofthe
negligence and carelessness of said Defendant,through its agents, servants and/or employees, your
Plaintiff suffered severe personal injuries including but not limited to:
        a.     Severe injuries to her eyes resulting in severe burning and blurred vision; injuries to
               her face, mouth, and nose; severe gas inhalation; inability to taste and smell other
               than gas, severe shock, as well as physical pain and suffering;


                                                  3
Case 2:21-cv-12131-LJM-APP ECF No. 1-2, PageID.16 Filed 09/13/21 Page 7 of 16




        b.       The requiring of months of intense therapy, which injury is permanent in nature;
       c.        Severe humiliation and embarrassment, which is of an ongoing and permanent
                 nature;
       d.        Loss offull ability to perform the normal vocational and avocational activities oflife,
                 and which prevent Plaintifffrom participating in recreational activities, which loss
                 is permanent;
       e.        Past, present and future hospital, medical,and pharmaceutical bills for treatment and
                 medication;
       f.        Severe,frequent and persistent pain which is of a continuing and permanent nature.
        14.      That Defendant under a separate and distinct duty owed to Plaintiff Defendant
negligently directed/escorted Plaintiffto a defective area on the premises causing Plaintiffto sustain
serious and disabling injuries.
        15. That Defendant under a separate and distinct duty failed to direct/escort Plaintiff
to a safe hazard free area, thereby causing Plaintiff to sustain serious and disabling injuries.
       16. The Defendant through a separate and distinct theory of liability is liable to
Plaintiff under the doctrine of res ipsa loquitur which the defendant breached violated.
       17.    That Defendant has breached his respective duties under the International Property
Maintenance Code (2009 Edition) and Building Construction Ordinance Section 302.3, which is
applicable under MCLA 554.139. Said statutory/code breach caused Plaintiffs severe injuries to
her detriment.

       18.       That in the event that Plaintiff was suffering from any other medical and/or emotional
condition, then in that event, Plaintiff claims that those conditions were precipitated, aggravated
and/or accelerated by reason of the foregoing incident herein described.
Case 2:21-cv-12131-LJM-APP ECF No. 1-2, PageID.17 Filed 09/13/21 Page 8 of 16




       WHEREFORE,Plaintiffprays for a Judgment against the Defendant in an amount in excess
of Twenty-Five Thousand ($25,000.00) Dollars said Plaintiff is found to be entitled plus interest,
costs and attorney fees so wrongfully sustained.


                                             Respectfully submitted,
                                                            OF KELMAN & FANTIC


                                             B AN L. FANTICH (P60935)
                                             CARRA J. STOLLER(P64540)
                                             ADAM J. GANTZ(P58558)
                                             Attorney for Plaintiff
                                             30903 Northwestern Highway, Suite 270
                                             Farmington Hills, MI 48334
                                            (248)855-0100

DATED:        August 11,2020




                                               5
  Case 2:21-cv-12131-LJM-APP ECF No. 1-2, PageID.18 Filed 09/13/21 Page 9 of 16




                                      STATE OF MICHIGAN

                 IN THE CIRCUIT COURT FOR THE COUNTY OF MACOMl3

RONZA MANSOOR,

               Plaintiff,
-vs-                                                  Case No. 2021-002941-NO
                                                      Hon. RICHARD L .CARETTI
SPEEDWAY,LLC,a Foreign
Limited Liability Company

                Defendant.

 LAW OFFICE OF KELMAN & FANTICH
 BRIAN L. FANTICH P60935
 CARRA J. STOLLER(P64540)
 ADAM J. GANTZ(P58558)
 Attorney for Plaintiff
 30903 Northwestern Highway, Suite 270
 Farmington Hills, MI 48334
(248)855-0100 / FAX(248)855-3557
 kelmanandassociates@yahoo.com



                            PLAINTIFF'S FIRST SET OF
                    INTERROGATORIES DIRECTED TO DEFENDANT .-
                                SPEEDWAY,LLC
                                                                                  LL
        NOW COMES the above-named Plaintiff, by and through her attorneys,LAW OFFICES OF

 KELMAN & FANTICH, and submits for answer to Defendant SPEEDWAY; LLC, its agents,

 servants,employees,representatives or attorneys,the following Interrogatories toibe answered under
                                                                                 '1
 oath, separately and fully, in writing, within twenty-eight (28) days after service thereof in

 accordance with the Michigan Court Rules. The information sought herein must be provided by you,

 your agents, servants, representatives or attorneys, or any other person who has made this

 information and knowledge known to you,or from whom you can obtain this information,and who

 is competent to testify to the facts stated. Said Interrogatories are continuing innature and as the

 answers change, amended answers in writing are to be served upon Plaintiffs attorney promptly.



        1.      Please state the name,address,job title ofthe person answering these Interrogatories.

 ANSWER:
Case 2:21-cv-12131-LJM-APP ECF No. 1-2, PageID.19 Filed 09/13/21 Page 10 of 16




       2.      Did the Defendant have any established procedure for the inspection ofthe area where

this incident took place on the date ofthe incident?

               If so, please state:
               a)      The description of the procedure.
               b)      The date the last inspection was made prior to the date ofthis incident.
               c)      The name, job title, address and telephone number of each person who
                       participated in such inspection.

                       Whether or not such inspection included an inspection of.the area in which
                       the Plaintiff was allegedly injured.

ANSWER:




       3.      Ifthe Defendant had no established procedure for inspection,statetwhether or not an

inspection was made of any location in question at any time on the date of the alleged injury.

               Ifso, please state:

               a)      The time when the such inspection took place.

               b)      The condition disclosed by such inspection.
ANSWER:




       4.      Prior to this incident, did the Defendant have notice that the location in question
constituted a hazardous condition due to the defective area?



               Ifso, please state:

               a)      Whether such information was obtained as a result ofan inspection made by
                       the Defendant and ifso the name,job title, address and telephone number of
                       such person who made such an inspection and the date when same was made.

                       Ifthe Defendant was informed of the condition by an attendant, employee,
                       tradesman,postman,occupant,neighbor,tenant or any othg person who used

                                                 2
Case 2:21-cv-12131-LJM-APP ECF No. 1-2, PageID.20 Filed 09/13/21 Page 11 of 16




                      the area, and ifso,the name or other means ofidentificati61 such as address
                      or telephone number ofthe person who informed the Defendant and the date
                      and time when such information was received.
ANSWER:




      5.      After learning ofthe condition at the location in question, please,state:

              a)      Whether the Defendant posted a sign of warning regarding the potentially
                      hazardous condition.
              b)      Whether the Defendant attempted to render it safe in somdlother manner and
                      ifso in what manner.

ANSWER:


      6.      At any time after the incident, were any photographs taken of the scene of the

accident?

              If so, please state:

              a)      The date when such pictures were taken.

              b)      The name or other means of identification address or phone number of the
                      person who took the photographs and the name ofthe person who employed
                      the photographer.

                      The name and address ofthe person who presently has postsession or custody
                      ofsuch photographs.

ANSWER:




       7.     What is the name, address and telephone number of each peion known to the

Defendant to have witnessed this incident?
                                                                                A
ANSWER:




       8.     Was a written statement taken from such witnesses by the Defendant or any other

                                                3
Case 2:21-cv-12131-LJM-APP ECF No. 1-2, PageID.21 Filed 09/13/21 Page 12 of 16




person on the Defendant's behalf?

ANSWER:




       9.      What is the name ofthe person or other means ofidentification by way ofaddress or

telephone number ofthe person who presently has possession or custody ofeach written statement?
ANSWER:



       10.     Please state whether or not any employee ofthe Defendant spokewith the Plaintiff

after the incident and if so please identify said person.

ANSWER:



        1 1.   Please state whether or not an incident report was made as a result of the alleged

incident which occurred in this cause of action.

       If so, please identify such document with the name and address of the witness and or

employee who made the report, the date and other appropriate description of the incident report.
ANSWER:




        12.    After the incident, was there an investigation made by or on behaffofthe Defendant
concerning the circumstances ofthis incident?
               Ifso, what is the name and address ofeach person who made suqan investigation?


ANSWER:




                                                   4
Case 2:21-cv-12131-LJM-APP ECF No. 1-2, PageID.22 Filed 09/13/21 Page 13 of 16




       13.     Was the written report furnished to the Defendant ofthe investigation?


       If so, what is the name, address and telephone number of the person who presently has

possession or custody of the report?
ANSWER:




       14.     On the date of this incident, was the Defendant insured with respect to any of the

claims, cause of action injuries or damages alleged or claimed against the Defeiidant in this cause

of action?
               If so, please state:

               a)      The total number of such policies.

               b)      The name ofthe company that issued the policies.
               c)      The policy number of each such policy.

               d)      The name of each person designated as insured's on each::bolicy.
                                                                                  11.
               e)      The limits of bodily injury or public liability coverage of:each policy.

ANSWER:




       15.     Have any changes been made at the place where this incident occurred since the date

ofthis incident?


       If so, please give details of such changes.

ANSWER:


       16.     State the name and address of all expert witnesses to be presented by you and their

field ofexpertise.                                                               11*

ANSWER:




                                                 5
Case 2:21-cv-12131-LJM-APP ECF No. 1-2, PageID.23 Filed 09/13/21 Page 14 of 16




       17.     When did you first have notice of Plaintiffs injury?

ANSWER:




        18.    Is it the contention or allegation of the Defendant that the Plaintiff by any act or

omission caused or contributed to the cause of Plaintiffs alleged injuries?


       If you answered the proceeding Interrogatory in the affirmative, please state in detail each

act or omission by the Plaintiff which it is contended or alleged caused or contributed to the cause

ofPlaintiffs injuries.

ANSWER:




        19.    Please state if any other persons were injured at the location where this incident

occurred as a result ofthe defect prior to this incident to the present, setting fortli the names ofthe

parties injured, dates, and cause(s) oftheir injuries.

ANSWER:




                                               Respectfully submitted,

                                               LAW OFFICES 0                     &NANTICH




                                               BRIAN L.       TICH(P60935)
                                               Attorn    or Plaintiff
                                                 •03 Northwestern Highway, Suite 270
                                               Farmington Hills, MI 48334     .
                                              (248)855-0100
DATED: 8-12-21




                                                  6
  Case 2:21-cv-12131-LJM-APP ECF No. 1-2, PageID.24 Filed 09/13/21 Page 15 of 16

 `.%

                                                                                    it
                                      STATE OF MICHIGAN

                IN THE CIRCUIT COURT FOR THE COUNTY OF MACOMB

RONZA MANSOOR,

               Plaintiff,
                                                        Case No. 2021-002941-Nd.
                                                        Hon. RICHARD L. CARETTI
SPEEDWAY,LLC,a Foreign
Limited Liability Company

               Defendant.

 LAW OFFICE OF KELMAN & FANTICH
 BRIAN L. FANTICH P60935
 CARRA J. STOLLER(P64540)
 ADAM J. GANTZ(P58558)
 Attorney for Plaintiff
 30903 Northwestern Highway, Suite 270
 Farmington Hills, MI 48334
(248)855-0100 / FAX(248)855-3557
 kelmanandassociates@yahoo.com


                 REQUEST FOR PRODUCTION OF DOCUMENT/THINGS

TO:     SPEEDWAY,LLC,Defendant

        NOW COMES Plaintiff, by and through her attorneys, LAW OFFICES,OF ICELMAN &

 FANTICH, and pursuant to all purposes under MCR 2.314 and any other apiilicable rules, the

following request is made for the production of all information, including but not limited to:

        1.      Any and all incident/investigative reports relative to the subject matter ofthis lawsuit.

        2.      Any and all photographs, diagrams, drawings taken of the defat on Defendant's

 premises that is the subject matter ofthis lawsuit.

        3.      Any and all witness statements taken by Defendant, its agent, servants and/or

 employees.
Case 2:21-cv-12131-LJM-APP ECF No. 1-2, PageID.25 Filed 09/13/21 Page 16 of 16




       4.      Any and all witness statements taken by Defendant's insurance carrier or their agents

and/or representatives.

       5.      Any and all photographs,diagrams,drawings ofthe area where this incident occurred

that is the subject matter ofthis lawsuit.

       6.      Any and all repair logs, maintenance logs, maintenance requests,in any form for the

two(2) years prior to this incident.

       7.      Any and all repair logs, maintenance logs, maintenance requests,in any form for the

two(2) years after this incident.

       8.      Any and all written policies, procedures for employees relativse to maintenance,

inspection, stacking, shelving and storage practices of Defendant in effect on the date of this

incident.

       9.      Any and all lease agreements in effect on the date ofthis incident.
                                                                               t
        10.    Any and all Curriculum Vitaes ofany and all experts you intend to call at the trial of

this matter.

        11.    Any and all videotapes,tape recordings,surveillance,computer records,photographs

regarding Plaintiff.

        12.    Names of any and all employees, their job titles, and duties who were on duty at

Defendant's premises on September 2,2018.
                                                                                 Tr



                                              LAW OFF!                                NTICH
Dated: 8-12-21

                                                                ICH(P60935)
                                                      s for Plaintiff
                                                903 Northwestern Hwy., Ste. 279
                                              Farmington Hills, MI 48334
                                             (248)855-0100
